FILED
                           NOT FOR PUBLICATION
                                                                           MAY 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TRICIA MELLAND,                                  No.   15-35146

              Plaintiff-Appellant,               D.C. No. 3:13-cv-05413-RJB

 v.
                                                 MEMORANDUM*
CORNERSTONE DENTAL, PC, DBA
Design Dental, a Washington Corporation
and DR. DANIEL LUNDQUIST, and the
marital community comprised thereof,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                             Submitted May 8, 2017**
                               Seattle, Washington

Before: BEA and N.R. SMITH, Circuit Judges, and HAYES,*** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable William Q. Hayes, United States District Judge for the
Southern District of California, sitting by designation.
      Tricia Melland appeals the district court’s denial of her Motion for

Attorneys’ Fees and Costs. A district court’s decision awarding attorneys’ fees is

reviewed for an abuse of discretion. Haworth v. Nevada, 56 F.3d 1048, 1051 (9th

Cir. 1995). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cornerstone Dental, doing business as Design Dental, and Daniel Lundquist

do not dispute that Melland, as the prevailing party, was entitled to an award of

attorneys’ fees for her overtime claim brought under the Washington Minimum

Wage Act and Fair Labor Standards Act. See 29 U.S.C. § 216(b); Wash. Rev.

Code § 49.46.090; Delta Air Lines, Inc. v. August, 450 U.S. 346, 363 (1981) (a

plaintiff who accepts an offer of judgment under Federal Rule of Civil Procedure

68 is a prevailing party). Because the claims upon which Melland failed to prevail

were unrelated to her successful claim, “the final fee award may not include time

expended on the unsuccessful claims.” Schwarz v. Sec’y of Health & Human

Servs., 73 F.3d 895, 901 (9th Cir. 1995) (quotation omitted). Melland bears the

burden of segregating her attorneys’ fees between the successful claim and the

unrelated, unsuccessful claims. See McCown v. City of Fontana, 565 F.3d 1097,

1102 (9th Cir. 2009); Schwarz, 73 F.3d at 901-02; Bloor v. Fritz, 180 P.3d 805,

821 (Wash. Ct. App. 2008).




                                          2
      The district court did not abuse its discretion when it denied the Motion for

Attorneys’ Fees and Costs because Melland failed properly to segregate the time

spent on the successful claim from the time spent on the unsuccessful claims. See

Loeffelholz v. Citizens for Leaders, 82 P.3d 1199, 1213 (Wash. Ct. App. 2004) (a

failure properly to segregate attorneys’ fees may result in a denial of an award of

attorneys’ fees). Melland’s methodology of reducing the time by 50% for time

spent on general matters, briefing, correspondence, research, teleconferences, and

miscellaneous work was not based on any ascertainable principle, nor logic.

Melland submitted no documentation to justify this 50% split. Moreover, it is

unlikely that half of the attorney time for these matters was spent on the overtime

claim, considering that the unsuccessful claims were the subject of a four-day jury

trial while the successful claim was settled by acceptance of an offer of judgment

made five days earlier.

      Melland seeks attorneys’ fees for work performed on this appeal. Because

the district court did not abuse its discretion in denying Melland’s Motion for

Attorneys’ Fees and Costs, Melland is not entitled to fees for work performed on

this appeal.

      AFFIRMED.




                                          3